UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-6276


RONNIE ANDERSON,

                Plaintiff - Appellant,

          v.

KEN STOLLEY, Sheriff of VBCC; CPL. FOWLER, Intel Office of
VBCC; CPL. WINN, Classification Officer of VBCC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00780-HEH-RCY)


Submitted:   May 21, 2015                     Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronnie      Anderson        appeals       the       district        court’s      order

dismissing without prejudice his 42 U.S.C. § 1983 (2012) civil

action   for    failure     to   comply     with     a    court     order.       We    have

reviewed the record and find no reversible error.                          Accordingly,

we   affirm     for   the    reasons       stated        by   the     district     court.

Anderson v. Stolley, No. 3:14-cv-00780-HEH-RCY (E.D. Va. Jan.

30, 2015).      We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented          in   the   materials

before   this    court    and    argument      would      not   aid      the   decisional

process.



                                                                                 AFFIRMED




                                           2